TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00584-CR


Bobby Mitchell, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2001-155, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was originally due December 23, 2002.  In response to the
clerk's notice that his brief is overdue, appellant's counsel provided the Court with an "update"
stating that he filed the notice of appeal with the understanding that appellant would either pay him
for the appeal or retain alternate counsel.  Appellant's wife has been attempting to secure alternate
counsel, but has not yet done so.
While we are not without sympathy for counsel's position, he is counsel of record and
has never sought to withdraw.  The appeal cannot languish indefinitely.  Therefore, appellant's
counsel, Mr. M. Engin Derkunt, is ordered to file a brief in appellant's behalf no later than March
24, 2003.  No further extension of time will be granted.

It is ordered February 11, 2003. 

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish